PER CURIAM.
Bobby Riley appeals an order summarily denying his Rule 3.850 motion, which challenged fines and costs imposed at his sentencing. Although the trial court recognized that the motion was insufficient because it lacked an oath, it denied the motion on the merits, referring to the contents of Riley’s plea agreement. However, it did not attach a copy of the plea agreement or any other portions of the record to conclusively refute the defendant’s claims. We therefore reverse the order. On remand, if the trial court decides to deny the motion on the merits because the defendant’s claims are conclusively refuted by the record, the court should attach the appropriate portions of the record to the order. Fla. R.Crim. P. 3.850(d) (“In those instances when the denial is not predicated on the legal insufficiency of the motion on its face, a copy of that portion of the files and records that conclusively shows that the movant is entitled to no relief shall be attached to the order.”).

Reversed and Remanded for further proceedings.

WARNER, TAYLOR and LEVINE, JJ., concur.